DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 21 recites “electronically segregating the electronic file representative of the component along the build interface to define at least a first electronic file representative of a first additively manufactured component segment and a second electronic file representative of a second additively manufactured component segment, the first electronic file and second electronic file segregated from the electronic file”.  .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21, 27, 28, 30, 31, for example, claim 21 recites the limitation "the component" in for example, claim 21, last line.  There is insufficient antecedent basis for 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 10,569,473 to Burd. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 21-32 are generally broader than the claims in the parent application.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (The court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent) ; In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970)  (Generic application claims specifying “meat” is obvious double patenting of narrow patent claims specifying “pork”).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0257547 to Bachrach, supplied by applicant, in view of U.S. Pub. No. 2007/0050979 to Huskamp, supplied by applicant.  
	Bachrach teaches
21. An additive manufacturing method for a component, comprising: 
selecting a build interface in an electronic file for a one-piece previously designed additively manufactured component larger than an additive manufacturing build sheet (Bachrach teaches various ways in which the build interface is selected or defined by a user and/or one-way slicing, two-way slicing, radial slicing, waffle slicing, spline slicing, etc, etc (paragraphs 30-81), and also teaches any of various connectors which are 
the build interface selected to avoid operational impact to the component (paragraph 52, “[0052] As noted, the connector module 124 finds connection points between one-way slices. To do so, in one embodiment, the connector module 124 connects adjacent slice pairs with a pair of holes. Further, the orientation for a pair of holes is North/South on even and East/West on odd pairs (that is the algorithm performed by the connector module 124 may alternate to avoid collisions and better identify part mates). Further, the connector modules may also record previous holes on the grid. Doing so prevents collisions in the holes for the next pair.”; paragraph 83, “[0083] To identify connection points for slices of a 3D model generated via two-way slicing, the connection module 124 first determines, for each slice generated based on a primary slice axis (referred to herein as the "the primary slice"), the associated set of complementary slices. For each complementary slice, the connection module 124 determines the location on the complementary slice and the primary slice where the complementary slice intersects with the primary slice. The connection module 124 then marks the identified location on both the complementary slice and the primary slice as the location where slots are to be cut after the slices are manufactured. To connect the manufactured slices, the user slides the slot on the complementary slice into the slot on the primary slice. For example, slot 1406 is located on primary slice 1402 where 
electronically segregating the electronic file representative of the component along the build interface to define at least a first electronic file representative of a first additively manufactured component segment and a second electronic file representative of a second additively manufactured component segment, the first electronic file and second electronic file segregated from the electronic file so that each of the first additively manufactured component segment and the second additively manufactured component segment are sized to fit simultaneously within an additive manufacturing build sheet, the first additively manufactured component segment different than the second additively manufactured component segment (Fig. 2-6, paragraph 35-43; Fig. 11-15, paragraph 70-90); 
simultaneously additive manufacturing the first component segment and the second component segment within the additive manufacturing build sheet based on the respective first electronic file and the second electronic file (paragraph 34, 39, 88, claim 9, 18; See Fig. 9-10, paragraph 61-68, e.g., see iteration 2, wherein component 703 will be printed on the same sheet as component 705); and 
bonding the first component segment and the second component segment outside of the additive manufacturing build sheet to form the component (paragraph 51, parts 703, 705 attached; see also paragraph 83 and Fig. 14A, 14B, and Fig. 15). 
22. The method as recited in claim 21, further comprising modifying the first electronic file to include an sacrificial material portion to at least one of the first additively manufactured component segment and the second additively manufactured 
23. The method as recited in claim 22, further comprising removing the sacrificial material portion during the bonding (paragraphs 34, 39, 83, 87, “marks the identified locations on both the secondary slice and the primary slice as slot connection points, i.e., the locations where slots are to be cut after the slices are manufactured” at step 1510). 
24. The method as recited in claim 21, further comprising modifying the first electronic file and/or the second electronic file to add thickness within the first component segment and/or the second component segment along the build interface (Fig. 14B, element 1408). 
25. The method as recited in claim 21, wherein selecting the build interface comprises defining the build interface along an internal rib (Fig. 14B, element 1408; Figs. 12-14, paragraphs 70, 72, 81, 83, 87, waffle or slots; and/or paragraph 52, holes which will have something connecting them). 
26. The method as recited in claim 21, wherein selecting the build interface comprises defining the build interface at least partially around an aperture (Fig. 14A, element 1406; Figs. 12-14, paragraphs 70, 72, 81, 83, 87, waffle or slots; and/or paragraph 52, holes). 
27. The method as recited in claim 21, wherein selecting the build interface comprises defining the build interface across the component (Figs. 2, 4-5, 7, 11-14, paragraphs 30-83). 

29. The method as recited in claim 21, wherein selecting the build interface comprises defining the build interface at least partially around an aperture of the one-piece previously designed additively manufactured component (Figs. 2, 4-5, 7, 11-14, paragraphs 30-83). 
30. The method as recited in claim 29, further comprising defining the build interface across the component (Figs. 2, 4-5, 7, 11-14, paragraphs 30-83). 
31. The method as recited in claim 29, further comprising defining the build interface transverse to a longitudinal length of the component (Figs. 2, 4-5, 7, 11-14, paragraphs 30-83). 

Referring to claim 21, Bachrach fails to teach clearly teach the additive manufacturing sheet is within additive manufacturing build chamber.  Referring to claim 21, Bachrach fails to teach segregation so that each of the component first segment and the second component segment are sized to fit simultaneously within an additive manufacturing build chamber; and simultaneously additive manufacturing the first component segment and the second component segment within the build chamber. 
Referring to claim 21, Huskamp teaches simultaneously additive manufacturing a first component segment and a second component segment, of a component, within a build chamber (Abstract, paragraph 18-19, “will allow a plurality of duct segments 22 to be manufactured simultaneously and even possibly a plurality of duct sections 12”; Fig. 
Bachrach and Huskamp are analogous art because they are from the same field of endeavor or similar problem solving area, additive manufacturing.  
Since Huskamp teaches additive manufacturing that enables using these partial segments 22 is that they may have segment effective radii 28 maximized to make most efficient use of the build chamber profile 20; and enables a plurality of object segments “to be manufactured simultaneously and even possibly a plurality of duct sections 12” and thus “each build run is maximized for efficiency and cost effectiveness” (paragraphs 18-19), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of additive manufacturing as taught by Huskamp to improve the additive manufacturing of Bachrach for the predictable results of enabling using these partial segments 22 is that they may have segment effective radii 28 maximized to make most efficient use of the build chamber .  

5.	Claims 32, are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach/Huskamp and further in view of U.S. Pub. No. 2002/0152715 to Rotheroe, supplied by applicant.
Bachrach fails to teach 
32. The method as recited in claim 21, wherein the bonding of the first component segment and the second component segment includes welding.

Rotheroe teaches an additive manufacturing method (paragraphs 61-63), comprising: electronically segmenting an electronic file representative of a component along a build interface to define at least a first component segment and a second component segment (Fig. 2, paragraphs 46, 61-66, “Once the results of structural and manufacturing analyses have been incorporated into the computer model for the metal unitary structural member 10, and once the member has been segmented or subdivided as necessary to accommodate a particular pattern manufacturing technology”); manufacturing the first component segment and the second component segment within additive manufacturing build chamber (paragraph 62, “Depending on the required size of the metal unitary structural member 10, it will often be necessary to subdivide the member into segments that can fit within the build chamber of a solid freeform fabrication device”; paragraph 63, “It is also preferred to use such software because it 
32. The method as recited in claim 21, wherein the bonding of the first component segment and the second component segment includes welding (Fig. 28, 29, paragraph 46, 36, 37, 76, 86). 
Bachrach/Huskamp and Rotheroe are analogous art because they are from the same field of endeavor or similar problem solving area, additive manufacturing.  
Since Rotheroe teaches additive manufacturing that enables variations for one or more of the portions of the component or the variation of the radial length of the portions along the axial length and these and other variations of the general invention permit a designer to customize various features of the unitary member for particular uses or operating environments, such as for specific aspects of their intended service conditions, with a greater flexibility in customization than many conventional designs and in addition, designers are freed from basing a complete design of a structural member on its point of maximum stress (paragraph 41), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of additive manufacturing as taught by Rotheroe to improve the additive manufacturing of Bachrach/Huskamp for the predictable results of enabling variations for one or more of the portions of the component or the variation of the radial length of the portions along the axial length and these and other variations of the general invention permit a designer to customize various features of the unitary member 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Sean Shechtman/           Primary Examiner, Art Unit 2896